Citation Nr: 0731166	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2005.  A statement of the case was issued in April 
2005, and a substantive appeal was received in May 2005.  

The veteran testified at a videoconference hearing in 
Cleveland, Ohio in August 2007.  A transcript of this hearing 
is of record.  Additional evidence was received from the 
veteran with waiver of preliminary RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from PTSD related to his 
duties aboard an assault craft in Vietnam in 1967 and 1968.  
It appears that the National Personnel Records Center has 
been unable to verify the exact dates of the veteran's 
service in Vietnam.  At the August 2007 Board hearing, the 
veteran testified that he served in Vietnam for 8 months in 
1967 and 4 months in 1968.  However, the veteran's service 
personnel records show that he completed a training course in 
San Diego in November 1967.  Further, the veteran's service 
personnel records show that he was assigned to Naval Support 
Activity Mid-South in Danang on March 16, 1968, and that was 
with Assault Craft Unit One.  A May 1968 transfers and 
receipts form reveals that he was specifically assigned to 
Detachment Charlie.  A statement from the veteran received in 
July 2005 provides that he was with the Landing Craft Utility 
(LCU) 1617-1624-1622 brigade.  It therefore appears that the 
times of Vietnam service reported by the veteran are 
inconsistent with certain official records.  

The veteran has offered testimony to the effect that the 
assault craft to which he was assigned in support of 
operation in Danang regularly involved participation in 
combat with the enemy.  The Board believes that appropriate 
action to verify this claim is appropriate.  

The Board further notes that certain pages of the additional 
evidence faxed by the veteran in August 2007 are unreadable.  
The RO should request clearer copies from the veteran, 
especially since the veteran asserted at his hearing that the 
evidence included a ship log that verifies that he was on 
board a ship during a specific time period.     

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should ask the veteran and his 
representative to resubmit clear copies 
of the service records which they 
submitted in August 2007.    

2.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and furnish that unit with 
available information regarding the 
assault craft to which the veteran was 
assigned while in Vietnam.  The JSRRC 
should be asked to attempt to furnish 
information regarding any combat 
operations of these assault craft in 
1968.  The RO should take appropriate 
action to follow up on any other avenues 
for corroborating the claimed stressors 
as may be suggested by JSRRC.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran 
participated in combat in Vietnam or, if 
not, whether any claimed stressor has 
been corroborated. 

4.  If, and only if, it is determined 
that the veteran engaged in combat, or a 
claimed stressor is corroborated, then 
the veteran should be scheduled for a VA 
PTSD examination.  The examiner should be 
furnished the claims file for review.  
Any medically indicated special tests 
should be conducted.  If the examiner 
finds that a diagnosis of PTSD is 
warranted, then the examiner should 
clearly report whether the PTSD is 
related to any verified combat or to any 
corroborated stressor.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



